United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION FACILITY,
San Bernardino, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1089
Issued: September 5, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 10, 2014 appellant filed a timely appeal from a January 23, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a left hip condition
causally related to factors of her federal employment.
FACTUAL HISTORY
On November 27, 2013 appellant, then a 43-year-old mail clerk, filed an occupational
disease claim (Form CA-2) alleging that she developed a mass on her left hip as a result of
1

5 U.S.C. § 8101 et seq.

moving bundles and pallets, lifting trays of letters and parcels and pushing and pulling
equipment. She became aware of her condition and of its relationship to her employment on
November 18, 2013. The employing establishment did not note a date of work stoppage and
checked a box indicating “no” to the question of whether medical reports showed that appellant
was disabled for work.
On July 27, 2012 Dr. Michael B. Roach, a Board-certified orthopedic surgeon, diagnosed
lumbago. He noted pain of the joint of the pelvic region and thigh. Dr. Roach stated that
appellant was treated for lower back pain. He noted that this was a recurrent problem, with
aching pain in the lower back radiating to the left thigh. Dr. Roach stated that appellant worked
as a postal employee. He noted that x-rays of the left hip showed no arthritis, while x-rays of the
lumbar spine were also normal. Dr. Roach assessed appellant with intermittent low back pain,
probably related to early lumbar spondylosis.
In a report dated October 30, 2012, Dr. Roach assessed appellant with intermittent lower
back pain. He noted that she worked for the employing establishment and that vigorous work
there occasionally aggravated her back. Dr. Roach recommended that appellant perform
flexibility exercises and work on an elliptical trainer.
In a report dated July 10, 2013, Dr. Michael T. Mai, a Board-certified orthopedic
surgeon, diagnosed appellant with lumbar radiculopathy and degenerative joint disease of the left
hip. He noted that she had no prior history of injury of the left hip or history of preventative
surgery. Dr. Mai stated that the pain was worse with activities and better at rest. On
examination, he noted pain with hip flexion. Dr. Mai assessed appellant as having possible
avascular necrosis of the left hip joint or a possible labral tear. He recommended a magnetic
resonance imaging (MRI) scan.
In a report dated July 30, 2013, Dr. Dina Ragheb, a Board-certified radiologist, reviewed
the results of an MRI scan obtained that date. She noted a two centimeter (cm) oval-shaped
lesion lateral to the quadriceps tendons between the gluteus musculature and the quadratus
femoris in the left hip. Dr. Ragheb stated that it represented either a complex fluid collection or
solid mass including a nerve sheath tumor. On examination of the pelvis, she found probable
subserosal fibroid and a complex lesion in the left adnexa, likely a complex cyst. Dr. Ragheb
recommended another MRI scan of the left hip with intravenous gadolinium and a pelvic
ultrasound for further evaluation.
On August 23, 2013 Dr. Mai stated that appellant could return to light-duty immediately,
with restrictions of no heavy lifting and no constant standing or walking.
In a report dated September 9, 2013, Dr. Ragheb examined the results of an MRI scan
with contrast obtained that date. She found an 18 millimeter oval-shaped solid lesion lateral to
the left quadriceps tendons between the gluteal musculature and quadratus femoris muscle,
which she stated could represent a nerve sheath tumor. Dr. Ragheb also found a fibroid uterus,
with a one cm lesion in the left adnexa.
In notes dated November 18, 2013, Dr. Mohammed K. Shahin, a Board-certified
internist, reviewed the MRI scans from July 26 and September 5, 2013. He assessed appellant

2

with left hip pain and a mass of the left hip region, possibly on the nerve sheet. Dr. Shahin noted
that her pain was aggravated by lifting, pushing or carrying heavy objects.
On December 10, 2013 OWCP advised appellant of the evidence needed to establish her
claim. It requested that she respond to its inquiries and submit a comprehensive medical report
from an attending physician with a description of symptoms, results of examinations and tests,
diagnoses, the clinical course of treatment provided, a description of her medical history along
with the history of her employment exposure and nonemployment activities that contribute to the
condition. OWCP requested a physician’s opinion supported by a medical explanation as to
whether her work-related exposure resulted in the diagnosed condition. Appellant resubmitted
the November 18, 2013 notes of Dr. Shahin and copies of her MRI scans.
In a January 7, 2014 report, Dr. Shahin reviewed appellant’s medical history. He
diagnosed a nerve sheath tumor of the left hip, left hip pain, degenerative joint disease,
gastroesophageal reflux disease, anxiety associated with depression and stable major depressive
disorder. Dr. Shahin noted that persistent pain and numbness in the left hip area was aggravated
by heavy lifting or squatting.
Appellant responded to OWCP’s inquiries on January 8, 2014. She stated that, in 2010,
she noticed a throbbing and stabbing pain on her left hip, which became worse over time.
Appellant also experienced weakness of the left leg and numbness down to the tip of the left foot
and stated that constant lifting and/or heavy lifting made it worse.
By decision dated January 23, 2014, OWCP denied appellant’s claim. It found that the
medical evidence did not establish that she had been diagnosed with a condition in connection
with factors of her federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.2 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
2

Gary J. Watling, 52 ECAB 278, 279 (2001); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Michael E. Smith, 50 ECAB 313, 315 (1999).

3

which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.4 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.6 Rationalized medical
opinion evidence is medical evidence which includes a physician’s reasoned opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the compensable
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.7 The weight of
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of analysis manifested and the medical rationale expressed in support of the physician’s
opinion.8
ANALYSIS
OWCP accepted that appellant established the employment exposures of repetitive lifting
and walking as a mail clerk. The Board finds that she has not submitted sufficient medical
evidence to establish that her left hip condition was caused or aggravated by factors of her
federal employment.
In a January 7, 2014 report, Dr. Shahin reviewed appellant’s medical history and
diagnosed a nerve sheath tumor of the left hip. This diagnosis was supported by several
diagnostic MRI scan studies obtained by Dr. Ragheb, who found a solid lesion lateral to the left
quadriceps tendons between the gluteal musculature and quadratus femoris muscle.
Appellant has not submitted sufficient evidence to establish that her left hip condition
was caused or aggravated by factors of her federal employment. While Dr. Roach mentioned
that she worked at the employing establishment as a postal employee and that, vigorous work
4

Roma A. Mortenson-Kindschi, 57 ECAB 418, 428 n.37 (2006); Katherine J. Friday, 47 ECAB 591, 594 (1996).

5

P.K., Docket No. 08-2551 (issued June 2, 2009); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

6

Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117, 123 (2005).

7

Leslie C. Moore, 52 ECAB 132, 134 (2000).

8

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

4

occasionally aggravated her back, he did not offer a clear opinion regarding the causal
relationship of her left hip condition. There are no other reports of record that provided a
physician’s opinion on the issue of a causal relationship between appellant’s left hip condition
and work-related factors. Medical evidence which does not offer any opinion regarding the
cause of an employee’s condition is of limited probative value on the issue of causal
relationship.9 The reports are not sufficient to meet appellant’s burden to establish a causal
relationship between work-related factors and her claimed injury.
The Board finds that the medical evidence does not establish that appellant sustained a
left hip injury causally related to her employment. An award of compensation may not be based
on surmise, conjecture or speculation. Neither the fact that appellant’s condition became
apparent during a period of employment nor the belief that her condition was caused,
precipitated or aggravated by her employment, is sufficient to establish causal relationship.10
Causal relationships must be established by rationalized medical opinion evidence.
Consequently, OWCP properly found that appellant did not meet her burden of proof in
establishing her claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her
claimed left hip condition was causally related to her federal employment.

9

Michael E. Smith, 50 ECAB 313, 316 n.8 (1999).

10

See Dennis M. Mascarenas, supra note 5.

5

ORDER
IT IS HEREBY ORDERED THAT the January 23, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 5, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

